--------------------------------------------------------------------------------

Exhibit 10.4



Morgan Stanley & Co. International plc
c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036
July 1, 2013

To: Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention:Chief Financial Officer
Telephone No.:615-614-4929
Facsimile No.:615-778-0486



Re:            Base Warrants
The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the Warrants issued by Healthways, Inc. ("Company") to
Morgan Stanley & Co. International plc ("Dealer") as of the Trade Date specified
below (the "Transaction").  This letter agreement constitutes a "Confirmation"
as referred to in the ISDA Master Agreement specified below.  This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA"), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.            This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
"Agreement") as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date.  In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
 
2.            The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
 The terms of the particular Transaction to which this Confirmation relates are
as follows:
 
General Terms.

Trade Date: July 1, 2013

Effective Date: The third Exchange Business Day immediately prior to the Premium
Payment Date

Warrants: Equity call warrants, each giving the holder the right to purchase a
number of Shares equal to the Warrant Entitlement at a price per Share equal to
the Strike Price, subject to the terms set forth under the caption "Settlement
Terms" below.  For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style: European

Seller: Company

--------------------------------------------------------------------------------

Buyer: Dealer

Shares: The common stock of Company, par value USD 0.001 per Share (Exchange
symbol "HWAY")

Number of Warrants: 3,211,056.  For the avoidance of doubt, the Number of
Warrants shall be reduced by any Warrants exercised or deemed exercised
hereunder.  In no event will the Number of Warrants be less than zero.

Warrant Entitlement: One Share per Warrant

Strike Price: USD 25.9520.

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment  to the extent that, after giving effect to such adjustment,  the
Strike Price would be less than USD 16.22, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company's capitalization.

Premium: USD 6,312,500

Premium Payment Date: July 8, 2013

Exchange: The NASDAQ Global Select Market

Related Exchange(s): All Exchanges

Procedures for Exercise.

Expiration Time: The Valuation Time

Expiration Dates: Each Scheduled Trading Day during the period from, and
including, the First Expiration Date to, but excluding, the 160th Scheduled
Trading Day following the First Expiration Date shall be an "Expiration Date"
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

2

--------------------------------------------------------------------------------

First Expiration Date: October 1, 2018 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.

Daily Number of Warrants: For any Expiration Date, the Number of Warrants that
have not expired or been exercised as of such day, divided by the remaining
number of Expiration Dates (including such day), rounded down to the nearest
whole number, subject to adjustment pursuant to the provisos to "Expiration
Dates".

Automatic Exercise: Applicable; and means that for each Expiration Date, a
number of Warrants equal to the Daily Number of Warrants for such Expiration
Date will be deemed to be automatically exercised at the Expiration Time on such
Expiration Date, provided that all references in Section 3.4(b) of the Equity
Definitions to "Physical Settlement" shall be read as references to "Net Share
Settlement".

Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) in its entirety with "(ii) an Exchange
Disruption, or" and inserting immediately following clause (iii) the phrase ";
in each case that the Calculation Agent determines is material."

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words "Scheduled Closing Time" in the
fourth line thereof.
Valuation Terms.

Valuation Time: Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
good faith using its commercially reasonable discretion.

Valuation Date: Each Exercise Date.

Settlement Terms.

Settlement Method: Net Share Settlement.

Net Share Settlement: On the relevant Settlement Date, Company shall deliver to
Dealer a number of Shares equal to the Share Delivery Quantity for such
Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date.

Share Delivery Quantity: For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
for such Settlement Date.

Net Share Settlement Amount: For any Settlement Date, an amount equal to the
product of (i) the number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for the relevant
Valuation Date and (iii) the Warrant Entitlement.

3

--------------------------------------------------------------------------------

Settlement Price: For any Valuation Date, the per Share volume-weighted average
price as displayed under the heading "Bloomberg VWAP" on Bloomberg page HWAY
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent).  Notwithstanding the foregoing, if (i) any Expiration Date
is a Disrupted Day and (ii) the Calculation Agent determines that such
Expiration Date shall be an Expiration Date for fewer than the Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.

Settlement Dates: As determined pursuant to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof.

Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9, 9.11
and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to "Physically-settled" shall be read as
references to "Net Share Settled." "Net Share Settled" in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from Company's
status as issuer of the Shares under applicable securities laws.

3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Method of Adjustment: Calculation Agent Adjustment.  For the avoidance of doubt,
in making any adjustments under the Equity Definitions, the Calculation Agent
may make adjustments, if any, to any one or more of the Strike Price, the Number
of Warrants, the Daily Number of Warrants and the Warrant Entitlement.
 Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

New Shares: Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
"and" following clause (i)) and replacing it with the phrase "publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors)" and
(b) by inserting immediately prior to the period the phrase "and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that also becomes Company
under the Transaction following such Merger Event or Tender Offer".

4

--------------------------------------------------------------------------------

Consequence of Merger Events:

Merger Event: Applicable; provided that if an event occurs that constitutes both
a Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share: Modified Calculation Agent Adjustment

Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined: Cancellation and Payment (Calculation Agent Determination);
provided that Dealer may elect, in its commercially reasonable judgment,
Component Adjustment (Calculation Agent Determination) for all or any portion of
the Transaction.

Consequence of Tender Offers:

Tender Offer: Applicable; provided that Section 12.1(d) of the Equity
Definitions is hereby amended by replacing "10%" with "25%", and provided
further that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.3 of the Equity
Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share: Modified Calculation Agent Adjustment

Share-for-Other: Modified Calculation Agent Adjustment

Share-for-Combined: Modified Calculation Agent Adjustment

Announcement Event: If an Announcement Date occurs in respect of a Merger Event
(for the avoidance of doubt, determined without regard to the language in the
definition of "Merger Event" following the definition of "Reverse Merger"
therein) or Tender Offer (such occurrence, an "Announcement Event"), then on the
earliest of the Expiration Date, Early Termination Date or other date of
cancellation (the "Announcement Event Adjustment Date") in respect of each
Warrant, the Calculation Agent will determine the economic effect on such
Warrant of the Announcement Event (regardless of whether the Announcement Event
actually results in a Merger Event or Tender Offer, and taking into account such
factors as the Calculation Agent may determine, including, without limitation,
changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or the Transaction whether prior to or after the Announcement
Event or for any period of time, including, without limitation, the period from
the Announcement Event to the relevant Announcement Event Adjustment Date).  If
the Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

5

--------------------------------------------------------------------------------

Announcement Date: The definition of "Announcement Date" in Section 12.1 of the
Equity Definitions is hereby amended by (i) replacing the words "a firm" with
the word "any" in the second and fourth lines thereof, (ii) replacing the word
"leads to the" with the words ", if completed, would lead to a" in the third and
the fifth lines thereof, (iii) replacing the words "voting shares" with the word
"Shares" in the fifth line thereof, and (iv) inserting the words "by any entity"
after the word "announcement" in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word "Shares" with the phrase
"Hedge Positions" in clause (X) thereof and (ii) inserting the parenthetical
"(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)" at
the end of clause (A) thereof.

Failure to Deliver: Not Applicable

Insolvency Filing: Applicable

Hedging Disruption: Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  "in the
manner contemplated by the Hedging Party on the Trade Date" and (b) inserting
the following two phrases at the end of such Section:

6

--------------------------------------------------------------------------------

"For the avoidance of doubt, the term "equity price risk" shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms."; and

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words "to terminate the
Transaction", the words "or a portion of the Transaction affected by such
Hedging Disruption".

Increased Cost of Hedging: Not Applicable

Loss of Stock Borrow: Applicable, it being understood that the Hedging Party's
rate to borrow Shares shall be determined (x) by reference to the terms of the
Hedging Party's commercially reasonable share lending agreements (which rate
shall be, if the Hedging Party posts cash collateral under such share lending
agreements, the negative spread on the rebate rate paid to the Hedging Party on
cash collateral by the securities lender under such share lending agreements)
and (y) without regard to the Hedging Party's cost of funding.

Maximum Stock Loan Rate: 200 basis points

Increased Cost of Stock Borrow: Applicable, it being understood that the Hedging
Party's rate to borrow Shares shall be determined (x) by reference to the terms
of the Hedging Party's commercially reasonable share lending agreements (which
rate shall be, if the Hedging Party posts cash collateral under such share
lending agreements, the negative spread on the rebate rate paid to the Hedging
Party on cash collateral by the securities lender under such share lending
agreements) and (y) without regard to the Hedging Party's cost of funding.

Initial Stock Loan Rate: 25 basis points

Hedging Party: For all applicable Additional Disruption Events, Dealer.

Determining Party: For all applicable Extraordinary Events, Dealer.

Non-Reliance: Applicable.

Agreements and Acknowledgments

Regarding Hedging Activities: Applicable

Additional Acknowledgments: Applicable

4.           Calculation Agent.     
Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent, upon a written request by Company, the
Calculation Agent shall promptly (but in any event within three Scheduled
Trading Days) provide to Company by email to the email address provided by
Company in such request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such determination or calculation (including any assumptions used in making
such determination or calculation), it being understood that the Calculation
Agent shall not be obligated to disclose any proprietary models or proprietary
information used by it for such determination or calculation.

7

--------------------------------------------------------------------------------

5.
Account Details.

(a)
Account for payments to
Company:                                                                                    

Bank:                                                      Suntrust Bank
Account Name:                           Healthways, Inc Master Operating Account
Acct No.:                                           1000056392029
Fedwire Routing Number: 061000104
Account for delivery of Shares from Company:
To be provided by Company
(b)
Account for payments to Dealer:

Bank: Citibank, N.A.
SWIFT: CITIUS33
Bank Routing: 021-000-089
Acct Name: Morgan Stanley and Co.
Acct. No.: 30632076


Account for delivery of Shares to Dealer:
To be provided by Dealer
6.
Offices.

(a)
The Office of Company for the Transaction is:  Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: New York

Morgan Stanley & Co. International plc
c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036


7.
Notices.

(a)
Address for notices or communications to Company:

Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention:                          Chief Financial Officer
Telephone No.:              615-614-4929
Facsimile No.:                  615-778-0486
(b)
Address for notices or communications to Dealer:

To: Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036
Attn:                          Usman Khan
Telephone:                          (212) 761-0955
Facsimile:                          (212) 507-4261
Email:                          Usman.S.Khan@morganstanley.com



With a copy to: Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC
1221 Avenue of the Americas, 34th Floor
New York, NY 10020
Attn:                          Anthony Cicia
Telephone:          (212) 762-4828
Facsimile:              (212) 507-4338
Email:                        Anthony.Cicia@morganstanley.com


8.
Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the "Purchase Agreement"), dated as of July 1, 2013,
between Company and J.P. Morgan Securities LLC, as representative of the Initial
Purchasers party thereto (the "Initial Purchaser"), are true and correct and are
hereby deemed to be repeated to Dealer as if set forth herein.  Company hereby
further represents and warrants to Dealer on the date hereof, on and as of the
Premium Payment Date and, in the case of the representations in Section 8(d), at
all times following the Premium Payment Date until termination of the
Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company's part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by‑laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the "Securities Act") or state securities laws.

(d)
A number of Shares equal to the Maximum Number of Shares (as defined below) (the
"Warrant Shares") have been reserved for issuance by all required corporate
action of Company.  The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended.

8

--------------------------------------------------------------------------------

(f)
Company is an "eligible contract participant" (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(g)
Company and each of its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

(h)
No state or local (including any non-U.S. jurisdiction's) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

9.
Other Provisions.

(a)
Opinions.  Company shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date, with respect to the matters set forth in Sections 8(a) through
(d) of this Confirmation.  Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices.  Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a "Repurchase Notice") on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 32.875 million (in the case of the first such notice) or (ii)
thereafter more than 1.345 million less than the number of Shares included in
the immediately preceding Repurchase Notice.  Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an "Indemnified Person") from and against any and all losses (including
losses relating to Dealer's hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 "insider", including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney's
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company's failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding.  Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

9

--------------------------------------------------------------------------------

(c)
Regulation M.  Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M.  Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

(d)
No Manipulation.  Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment.  Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
 Dealer may, without Company's consent, transfer or assign all or any part of
its rights or obligations under the Transaction to any third party; provided,
however, that the transferee or assignee shall not be entitled to receive any
greater payment of additional amounts under Section 2(d)(i)(4) of the Agreement
than Dealer would have been entitled to receive, except to the extent that such
entitlement to receive a greater payment results from a Change in Tax Law that
occurs after the date of the transfer or assignment.  If at any time at which
(A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
"Excess Ownership Position"), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the "Terminated Portion"), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party).  The "Section 16 Percentage" as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and each person subject to aggregation of Shares with Dealer
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The "Warrant Equity
Percentage" as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding.  The "Share Amount" as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a "Dealer Person")
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
("Applicable Restrictions"), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The "Applicable Share Limit" means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer's obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

10

--------------------------------------------------------------------------------

(f)
Dividends.  If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an "Ex-Dividend Date"), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants, Daily
Number of Warrants and/or any other variable relevant to the exercise,
settlement or payment of the Transaction to preserve the fair value of the
Warrants after taking into account such dividend.

(g)
Role of Agent.  Morgan Stanley & Co. LLC ("MS&CO") is acting as agent for both
parties but does not guarantee the performance of either party. (i) Neither
Dealer nor Company shall contact the other with respect to any matter relating
to the Transaction without the direct involvement of MS&CO; (ii) MS&CO, Dealer
and Company each hereby acknowledges that any transactions by Dealer or MS&CO
with respect to Shares will be undertaken by Dealer as principal for its own
account; (iii) all of the actions to be taken by Dealer and MS&CO in Connection
with the Transaction shall be taken by Dealer or MS&CO independently and without
any advance or subsequent consultation with Company; and (iv) MS&CO is hereby
authorized to act as agent for Company only to the extent required to satisfy
the requirements of Rule 15a-6 under the Exchange Act in respect of the
Transaction.

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words "a diluting or concentrative" and replacing them with the words "an"; and
adding the phrase "or Warrants" at the end of the sentence.

(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words "a diluting or concentrative" with "an" in the fifth line thereof, (x)
adding the phrase "or Warrants" after the words "the relevant Shares" in the
same sentence, (y) deleting the words "diluting or concentrative" in the sixth
to last line thereof and (z) deleting the phrase "(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)" and replacing it
with the phrase "(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)."

(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words "a diluting or concentrative" and replacing them with the word "a
material"; and adding the phrase "or Warrants" at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word "or" after the word "official" and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor "or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer."

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase "or (B)"
following subsection (A) and (3) the phrase "in each case" in subsection (B);
and

(y) replacing the phrase "neither the Non-Hedging Party nor the Lending Party
lends Shares" with the phrase "such Lending Party does not lend Shares" in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

11

--------------------------------------------------------------------------------

(x) adding the word "or" immediately before subsection "(B)" and deleting the
comma at the end of subsection (A); and

(y) (1) deleting subsection (C) in its entirety, (2) deleting the word "or"
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence "The Hedging Party will
determine the Cancellation Amount payable by one party to the other." and
(4) deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, with, for the
avoidance of doubt, the provisions of Section 9(j) applicable to such payment,
and (b) for the avoidance of doubt, the Transaction shall remain in full force
and effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

(A)
A "person" or "group" within the meaning of Section 13(d) of the Exchange Act,
other than Company, its subsidiaries and its and their employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
"beneficial owner," as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity.

(B)
Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company's subsidiaries.
 Notwithstanding the foregoing, any transaction or transactions set forth in
this clause (B) shall not constitute an Additional Termination Event if (x) at
least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters' appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters' appraisal
rights.

(C)
Default by Company or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $10 million (or its foreign currency equivalent) in the aggregate of Company
and/or any such subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable prior to its stated maturity or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
(after the expiration of all applicable grace periods) at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise.

12

--------------------------------------------------------------------------------

(D)
A final judgment for the payment of $10 million (or its foreign currency
equivalent) or more (excluding any amounts covered by insurance) rendered
against Company or any of its subsidiaries, which judgment is not discharged or
stayed within 60 days after (I) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (II) the date on which all
rights to appeal have been extinguished.

(E)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is illegal, to effect a commercially reasonable hedge its
exposure with respect to the Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

(i)
No Collateral or Setoff.  Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral.  Obligations under the Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.  Any
provision in the Agreement with respect to the satisfaction of Company's payment
obligations to the extent of Dealer's payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.  For the avoidance of
doubt and notwithstanding anything to the contrary provided in this Section
9(i), in the event of bankruptcy or liquidation of either Company or Dealer,
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.
Also, for the avoidance of doubt, the provisions of Section 9(j) shall be
applicable to such payment.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i)
If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or (B)
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a "Payment
Obligation"), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the "Share Termination
Payment Date") on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.

13

--------------------------------------------------------------------------------

Share Termination Delivery

Property: A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price.  The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means.
 In the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units.  In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable.  The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).

Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the "Exchange Property"), a unit consisting of the type and
amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event.  If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.

Failure to Deliver: Inapplicable

14

--------------------------------------------------------------------------------

Other applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Share Termination Settled"
and all references to "Shares" shall be read as references to "Share Termination
Delivery Units".  "Share Termination Settled" in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(k)
Registration/Private Placement Procedures.  If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being "restricted
securities", as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, "Restricted Shares"), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
 Notwithstanding the foregoing, solely in respect of any Daily Number of
Warrants exercised or deemed exercised on any Expiration Date, Company shall
elect, prior to the first Settlement Date for the first applicable Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants.  The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. For the avoidance of doubt, these adjustments will
only be commercially reasonable in nature (such as to consider changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares and the ability to maintain a commercially reasonable hedge position in
the underlying shares) and will not impact the Company's unilateral right to
settle in shares.

(i)
If Company elects to settle the Transaction pursuant to this clause (i) (a
"Private Placement Settlement"), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
 The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements of similar size, all reasonably acceptable to Dealer.  In the case of
a Private Placement Settlement, Calculation Agent shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to Section
2 above) applicable to such Restricted Shares in a commercially reasonable
manner and appropriately adjust the number of such Restricted Shares to be
delivered to Dealer hereunder, which discount shall only take into account the
illiquidity resulting from the fact that the Restricted Shares will not be
registered for resale and any commercially reasonable fees and expenses of
Dealer (and any affiliate thereof) in connection with such resale (with such
discount not duplicating any adjustment made by the Calculation Agent as part of
determining the Share Termination Unit Price).  Notwithstanding anything to the
contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i).  For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

15

--------------------------------------------------------------------------------

(ii)
If Company elects to settle the Transaction pursuant to this clause (ii) (a
"Registration Settlement"), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer.
 If Dealer, in its sole reasonable discretion, is not satisfied with such
procedures and documentation Private Placement Settlement shall apply.  If
Dealer is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
"Resale Period") commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares in a commercially reasonable manner
or, in the case of settlement of Share Termination Delivery Units, a sufficient
number of Restricted Shares so that the realized net proceeds of such sales
equals or exceeds the Payment Obligation (as defined above), (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act.  If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Dealer by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following such resale the amount of such
excess (the "Additional Amount") in cash or in a number of Shares ("Make-whole
Shares") in an amount that, based on the Settlement Price on such day (as if
such day was the "Valuation Date" for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares.  If Company elects
to pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply.  This provision shall be applied
successively until the Additional Amount is equal to zero.  In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

(iii)
Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

16

--------------------------------------------------------------------------------

(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share
Amount would exceed the Applicable Share Limit.  Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery, (i) the Section 16 Percentage would exceed
7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Company's obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 7.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

(n)
Waiver of Jury Trial.   Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)
Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than two times the Number of Shares (the "Maximum
Number of Shares") to Dealer in connection with the Transaction, subject to the
provisions regarding Deficit Shares in Section 9(p)(ii).

(ii)
In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares (such deficit, the "Deficit Shares"), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Deficit Shares
have been delivered pursuant to this Section 9(p)(ii), when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Company or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (C) Company additionally authorizes any unissued Shares
that are not reserved for other transactions; provided that in no event shall
Company deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 9(p)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed the Maximum
Number of Shares.  Company shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(A), (B) or (C) and the corresponding number of Shares or Restricted Shares, as
the case may be, to be delivered) and promptly deliver such Shares or Restricted
Shares, as the case may be, thereafter.

17

--------------------------------------------------------------------------------

(iii)
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, the Maximum Number of Shares shall not be adjusted on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not an
event within Company's control.

(q)
Right to Extend.  Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer's commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(r)
Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer's right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer's rights in respect of any transactions
other than the Transaction.

(s)
Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a "securities contract" and a "swap agreement" as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy
Code"), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party's right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a "contractual
right" as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a "margin payment"
or "settlement payment" and a "transfer" as defined in the Bankruptcy Code.

(t)
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 ("WSTAA"), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party's otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)
Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction;  (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

18

--------------------------------------------------------------------------------

(v)
Early Unwind. In the event the sale of the "Underwritten Securities" (as defined
in the Purchase Agreement) is not consummated with the Initial Purchaser for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the "Early Unwind Date"), the
Transaction shall automatically terminate (the "Early Unwind"), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date.  Each of Dealer and Company represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(w)
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

(x)
Adjustments.  For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

(y)
Delivery or Receipt of Cash.  For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company's control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

19

--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.
Yours faithfully,
MORGAN STANLEY & CO. INTERNATIONAL PLC



By: /s/ Joseba Picaza

Name: Joseba Picaza
Title:   Executive Director
MORGAN STANLEY & CO. LLC



By: /s/ Serkan Savasoglu

Name: Serkan Savasoglu
Title:   Managing Director




 
 

[Signature Page to Base Warrant Confirmation – Morgan Stanley & Co.
International plc]

--------------------------------------------------------------------------------

Confirmed and Acknowledged as of the date first above written:


HEALTHWAYS, INC.



By:  /s/ Alfred Lumsdaine

Name: Alfred Lumsdaine
Title:   Chief Financial Officer
 
 
 
 
 
 

[Signature Page to Base Warrant Confirmation – Morgan Stanley & Co.
International plc]

--------------------------------------------------------------------------------